



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Navukarasu, 2022 ONCA 273

DATE: 20220404

DOCKET: C68964

Pepall, Tulloch and Huscroft
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Amierthan Navukarasu

Appellant

Bryan Badali and Marcela Ahumada, for
    the appellant

Gregory Furmaniuk, for the respondent

Heard: March 25, 2022 by video
    conference

On appeal from the conviction entered on
    July 23, 2020 and the sentence imposed on October 2, 2020 by Justice Edwin B. Minden
    of the Superior Court of Justice, sitting without a jury.

REASONS FOR DECISION

[1]

The appellant appeals his conviction for robbery
    and aggravated assault, resulting from an incident that occurred at a pool
    hall/lounge.

[2]

While he was inside the lounge, the appellant
    was seen on video taking the complainants jacket, putting it on, and putting
    his own jacket over it, before leaving the lounge.

[3]

Once the complainant realized that his jacket
    was missing, he went outside and saw the appellant wearing his jacket. He confronted
    the appellant and an altercation ensued. During the altercation, the appellant
    chased the complainant in the parking lot, brandishing a knife. This encounter
    was captured on a parking lot surveillance video and was played in evidence at
    the appellants trial.

[4]

After the complainant escaped from the
    appellant, the appellant was confronted by the complainants girlfriend, who
    demanded the return of the jacket. The appellant pushed her to the ground and
    subsequently slashed her forehead with the knife, after which he threw the
    jacket to the ground.

[5]

At trial, the appellant denied that he
    deliberately stole the appellants jacket. He said that he took it inadvertently,
    thinking it was his own. He also denied ever having a knife.

[6]

The appellant raises three arguments against
    conviction in his factum but focused on two issues at the hearing. First, he
    argues the trial judge improperly inferred his guilt from disbelief of his
    testimony. Second, the appellant argues the robbery conviction is unreasonable.

[7]

We do not accept these arguments.

[8]

First, at no point did the trial judge rely on his
    rejection of the appellants evidence as circumstantial evidence of the
    appellants guilt. The trial judge rejected the appellants evidence as he was
    entitled to do. He found that the appellants evidence frequently showed a
    complete disregard for the truth and was transparently false, and he
    rejected it in strongly worded terms. The trial judges rejection of the
    appellants evidence was independent of his assessment of the appellants
    motive for offering his testimony. The reasons must be viewed as a whole and
    should not be parsed in an attempt to suggest that the decision is somehow
    tainted. Read as a whole, the reasons for the appellants conviction are clear
    and reveal no error.

[9]

Second, the verdict is not unreasonable. The
    appellant argues that the theft of the jacket was complete by the time the confrontation
    occurred, so he could not be convicted of robbery. But that argument depends on
    rejecting the facts as found by the trial judge. The trial judge found that Mr.
    Jeffries searched the lounge for his jacket and went outside a few minutes later
    to look for it. The appellant had left the lounge with the complainants jacket
    and remained outside the lounge with some of his friends. The appellant argued
    that at the time, he did not know he had taken a jacket that did not belong to
    him. It was open to the trial judge to find that the taking of the jacket and
    the violence that occurred outside the lounge were a single continuous
    transaction constituting robbery under s. 343(a) of the
Criminal Code
,
    R.S.C. 1985, c. C-46. The trial judge found that the appellant used violence or
    the threat of violence in order to complete or perfect his theft of the jacket.
    That was his call to make, and in the absence of a palpable and overriding
    error it is entitled to deference. We see no such error.

[10]

In his factum, the appellant argues that the
    trial judge provided insufficient reasons for his decision, and in particular
    failed to address the absence of DNA on the knife. There is no merit to this
    argument. First, as noted in the Agreed Statement of Facts, blood may or may
    not transfer to a knife. Second, the trial judge gave extensive reasons. Third,
    the appellant is clearly seen on the video surveillance brandishing the knife,
    while chasing the complainant in the parking lot.

[11]

This was an overwhelming case: there were two
    credible and reliable witnesses along with video footage capturing the appellants
    taking of the jacket and showing the appellant, armed with a knife, chasing the
    owner of the jacket outside the lounge. It is clear from the reasons why the
    appellant was convicted.

[12]

The appeal from conviction is dismissed.

[13]

The appellant seeks leave to appeal sentence. He
    argues that the trial judge erred in finding that the appellant had evinced
    some degree of deliberation by carrying and concealing the knife and in
    rejecting the appellants request for a conditional sentence.

[14]

We do not agree with these submissions. The
    finding was open to the trial judge to make. We see no reason to interfere with
    the custodial sentence imposed by the trial judge. It was a fit sentence in the
    circumstances.

[15]

The appeal is dismissed. Leave to appeal
    sentence is granted, but the appeal is dismissed.

S.E.
    Pepall J.A.

M.
    Tulloch J.A.

Grant
    Huscroft J.A.


